DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on 14 January is acknowledged.

Applicant cited Sokol et al. (US 9,857,288) teaches at column 2 lines 1-16 that the use of a Velocity Interferometer System for Any Reflector (VISAR) probe and an electromagnetic acoustic transducer (EMAT) are both known in the art and are recognized equivalents for measuring surface motion. May et al. (US 2015/0128717 A1) also teaches in paragraph [0004] that a VISAR probe; an electromagnetic acoustic transducer (EMAT) coil; a capacitance probe; a piezoelectric ultrasonic transducer (UT); a photon Doppler velocimetry; and any other optic interferometer, are known surface motion sensors which can be used to detect surface motion. Therefore, based upon the search conducted and the art found, the election of species requirement is hereby withdrawn. Claims 1-20 are fully prosecuted below.


Drawings
The drawings are objected to because Figures 1, 2, 3B, 4, 5, 7, and 9 fail to comply with 37 CFR 1.84(m) which specifically states “Solid black shading areas are not permitted, except when used to represent bar graphs or color”. Therefore, the wheels of Figure 1, element 120 of Figure 1, and element 210 in Figures 2, 3B, 4, 5, 7, and 9 are improperly shaded.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)
 
The empty diagram boxes 300 and 420, found in Figures 3B, 7, 8B, 8C, and 8D of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.83(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2006/0219014 A1) (hereafter Turner) in view of Applicant cited Sokol et al. (US 9,857,288 B2) (hereafter Sokol).
With regards to claim 1, Turner discloses a method of determining a calibration result for a laser inspection system (see Figures) comprising a laser bond inspection head configured to apply a laser pulse to a surface of a test structure (106) to identify a strength of the test structure (paragraphs [0027] – [0030]), the method comprising: generating a compression wave in a calibration panel (106) responsive to a laser pulse with a beam diameter (inherent) applied by the laser bond inspection head ([paragraphs [0027] – [0030]) to a first surface (Figures) of the calibration panel (106), the calibration panel (106) comprising the first surface spaced from a second surface by a predetermined thickness (inherent), wherein said first surface is generally parallel to said second surface (Figures, paragraph [0027] – basically the shape of the panel is based upon what is being tested); sensing the compression wave using surface motion sensor (illumination laser beam 104) fixedly spaced from the first surface of the calibration panel by a predetermined distance (fixed the same distance as the laser pulse source), wherein a longitudinal axis of the surface motion sensor generally aligns with a longitudinal axis of the laser bond inspection head within a tolerance window defined by the beam diameter (inherent in the two being found within the same mounting system); and outputting a calibration result for the laser inspection system responsive to one or more characteristics of the sensed compression wave (paragraphs [0028] – [0031] – ultrasound calibration).
Turner discloses the claimed invention with the exception of the laser pulse being applied by the laser bond inspection head to an ablative layer secured to a first surface of the calibration panel and the surface motion sensor being fixedly spaced from the second surface of the calibration panel by a predetermined distance.
Turner teaches at paragraph [0030] that some ablation may be acceptable in order to increase the SNR of the detected signal.
Sokol teaches a laser bond inspection system which utilizes an opaque overlay (112) (ablative layer) and a transparent (tamping) overlay (110) applied to the first surface of the test object in order to produce the compression wave that propagates through the test object on lines 41-53 of column 1. Sokol also teaches at column 1 line 66 – column 2 line 16 that the surface motion sensor can observe changes in either the front surface or back surface while Figure 5 and column 5 lines 40-62 teach placing the surface motion sensor (interferometer 550)  on the back surface (second surface) at a fixed distance (inherent in the use of the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Turner to include an ablative layer secured to the first surface of the calibration panel with the surface motion sensor fixedly spaced from the second surface of the calibration panel as taught by Sokol as Turner teaches that the use of ablation will increase the SNR of the detected signal while Sokol teaches that the surface motion sensor can be arranged on either side of the test object for greater flexibility in the system. And as one of ordinary skill in the art would easily recognize the advantages of better SNR for the testing result and the advantages of the flexibility of use by measuring the surface motion on either side of the test object, it would have been obvious to one of ordinary skill in the art at the time of the invention to include these alterations in the system of Turner.
With regards to claim 12, Turner discloses a calibration system for determining a calibration of a laser inspection system (see Figures) comprising a laser bond inspection head (Figures) configured to apply a laser pulse to a surface of a test structure (106) to identify a strength of the test structure (paragraphs [0027] – [0030]), the system comprising: a calibration panel (106) comprising a first surface generally parallel to a second surface (paragraph [0027] – basic shape of the panel is based on what is being tested) and spaced from the second surface by a predetermined thickness (inherent, Figures); a surface motion senor (illumination laser 220 with optical assembly 214, collection optics 226, optical processor 228 and interferometer 230) fixedly spaced from the first surface of the calibration panel by a predetermined distance (fixed the same distance as the laser pulse source), the surface motion sensor configured to sense a compression wave generated in the calibration panel (senses all waves) responsive to a laser pulse (paragraphs [0027] – [0031]) while a longitudinal axis of the surface motion sensor generally aligns with a longitudinal axis of the laser bond inspection head within a tolerance window defined by the beam diameter (inherent in the two being found within the same mounting system); and a processing circuit (232, paragraph [0032]) configured to output a calibration result for the laser inspection system responsive to one or more characteristics of the sensed compression wave (paragraphs [0028] – [0031] – ultrasound calibration of system).
Turner discloses the claimed invention with the exception of the laser pulse being applied by the laser bond inspection head to an ablative layer secured to a first surface of the calibration panel and the surface motion sensor being fixedly spaced from the second surface of the calibration panel by a predetermined distance.
Turner teaches at paragraph [0030] that some ablation may be acceptable in order to increase the SNR of the detected signal.
Sokol teaches a laser bond inspection system which utilizes an opaque overlay (112) (ablative layer) and a transparent (tamping) overlay (110) applied to the first surface of the test object in order to produce the compression wave that propagates through the test object on lines 41-53 of column 1. Sokol also teaches at column 1 line 66 – column 2 line 16 that the surface motion sensor can observe changes in either the front surface or back surface while Figure 5 and column 5 lines 40-62 teach placing the surface motion sensor (interferometer 550)  on the back surface (second surface) at a fixed distance (inherent in the use of the interferometer disclosed) from the second surface by a predetermined distance or that the optical interferometer (550) may be incorporated into the inspection head 540.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Turner to include an ablative layer secured to the first surface of the calibration panel with the surface motion sensor fixedly spaced from the second surface of the calibration panel as taught by Sokol as Turner teaches that the use of ablation will increase the SNR of the detected signal while Sokol teaches that the surface motion sensor can be arranged on either side of the test object for greater flexibility in the system. And as one of ordinary skill in the art would easily recognize the advantages of better SNR for the testing result and the advantages of the flexibility of use by measuring the surface motion on either side of the test object, it would have been obvious to one of ordinary skill in the art at the time of the invention to include these alterations in the system of Turner.
With regards to claims 2 and 13, Turner discloses the surface motion sensor being an optical interferometer at paragraph [0031].
Turner discloses the claimed invention with the exception of the surface motion sensor comprising an Electro-Magnetic Acoustic Transducer (EMAT).
Sokol teaches at column 2 lines 1-16 and lines 59-67 that is known in the art to utilize either an electro-magnetic acoustic transducer (EMAT) or an optical interferometer to measure the surface motion of the panel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify Turner to substitute the EMAT of Sokol for the disclosed optical interferometer as Sokol teaches at column 2 lines 1-16 and lines 59-67 that either surface motion sensor can be utilized based upon the desired construction of the inspection head and the environment in which the inspection head is to be utilized. 
Turner discloses the claimed invention with the exception of the outputting of the calibration result of the laser inspection system comprising: detecting at least one amplitude of the sensed compression wave; and outputting the determined calibration result responsive to the at least one detected amplitude.
Turner discloses at paragraph [0027] including discontinuities in density, texture, and composition of the panel in order to calibrate the ultrasonic sensors. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize at least one amplitude of the sensed wave to determine the calibration of the ultrasonic laser system as one of ordinary skill in the art knows that the amplitude of the received wave is directly proportional to the material through which the wave travels and the changes in density, texture, and composition will change the amplitude of the received wave. 
Therefore, it would further have been obvious to one of ordinary skill in the art at the time of filing to utilize a comparison of received signals to indicate if the ultrasonic system is properly operating and allow one of ordinary skill in the art to calibrate and/or adjust the sensors for any errors found.
With regards to claims 4 and 14, Turner discloses the surface motion sensor being an optical interferometer at paragraph [0031].
Turner discloses the claimed invention with the exception of the surface motion sensor comprising a Velocity Interferometer System for Any Reflector (VISAR) having a fixed tilt relative to the calibration panel.
Sokol teaches at column 2 lines 1-16 and lines 59-67 that is known in the art to utilize either a Velocity Interferometer System for Any Reflector (VISAR) (which is a specific interferometer) or an optical interferometer to measure the surface motion of the panel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify Turner to substitute the VISAR of Sokol for the disclosed optical interferometer as Sokol teaches at column 2 lines 1-16 and lines 59-67 that either surface motion sensor can be utilized based upon the desired construction of the inspection head and the environment in which the inspection head is to be utilized. 
With regards to claim 5, Turner discloses the claimed invention with the exception of the outputting of the calibration result of the laser inspection system comprising: determining an amplitude of the compression wave responsive to the one or more characteristics of the sensed compression wave; and outputting the calibration result responsive to the determined amplitude.
Turner discloses at paragraph [0027] including discontinuities in density, texture, and composition of the panel in order to calibrate the ultrasonic sensors. 

Therefore, it would further have been obvious to one of ordinary skill in the art at the time of filing to utilize a comparison of received signals to indicate if the ultrasonic system is properly operating and allow one of ordinary skill in the art to calibrate and/or adjust the sensors for any errors found.
With regards to claims 6 and 18, Turner discloses at paragraph [0032] utilizing a variety of data processing and control circuitry to provide the desired testing results, including a plurality of processing devices and a plurality of memory devices.
Turner discloses the claimed invention with the exception of the step of outputting the calibration result specifically comprises outputting the calibration result less than one minute after the laser bond inspection head applies the laser pulse to the ablative layer secured to the calibration panel.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Turner to include the necessary processing power and storage power to provide for a calibration result in less than one minute as Turner clearly indicates that one of ordinary skill in the art would select the number of processors and/or memory devices to provide a proper test result in a timely manner and one of ordinary skill in the art would know that the generation and reception of ultrasonic compression waves can be done in under a minute as the movement of the wave through the test object (calibration panel) is related to the frequency of the generated wave.
With regards to claim 7, Turner discloses the claimed invention with the exception of 
if the calibration result indicates the laser inspection system is out of calibration, repeating the calibration by: generating, after one or more adjustments are made to the laser inspection system, a second compression wave in the calibration panel responsive to a second laser pulse with the beam diameter applied by the laser bond inspection head to a new ablative layer secured to the first surface of the calibration panel; sensing the second compression wave using the surface motion sensor; and outputting a second calibration result for the laser inspection system responsive to one or more characteristics of the sensed second compression wave.
It is well known throughout the art of measuring and testing that when calibrating any sensor, if the sensor does not test true to the predetermined characteristics, the sensor is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to operate Turner to include the steps of performing a second calibration of the laser inspection system after an adjustment to the laser inspection system is made when the laser inspection system first fails the calibration test as the cycle of adjusting a sensor and then recalibrating the sensor until such time the sensor tests within predetermined tolerances of predetermined characteristics necessary for the proper operation of the sensor is common sense within the art of measuring and testing and well within the purview of one of ordinary skill in the art. Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.
	With regards to claim 8, Turner discloses at paragraph [0032] utilizing a variety of data processing and control circuitry to provide the desired testing results, including a plurality of processing devices and a plurality of memory devices.
Turner discloses the claimed invention with the exception of the step of outputting the second calibration result specifically comprises outputting the second calibration result less than one minute after generating the second compression wave.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Turner to include the necessary processing power and storage power to provide for a calibration result in less than one minute as Turner clearly indicates that one of ordinary skill in the art would select the number of processors and/or memory devices to provide a proper test result in a timely manner and one of ordinary skill in the art would know that the generation and reception of ultrasonic compression waves can be done in under a minute as the movement of the wave through the test object (calibration panel) is related to the frequency of the generated wave.
With regards to claim 9, Turner discloses the claimed invention with the exception of the method further comprising repeating the calibration by: generating a second compression wave in the calibration panel responsive to a second laser pulse with the beam diameter applied by the laser bond inspection head to a new ablative layer secured to the first surface of the calibration panel; sensing the second compression wave using the surface motion sensor; and outputting a second calibration result for the laser inspection system responsive to one or more characteristics of the sensed second compression wave.

It is also well known throughout the art of measuring and testing that any sensor will change due to age, environmental conditions, or other mitigating factors which affect the operation of the sensor. Therefore, it is well known throughout the art of measuring and testing to perform calibration on a sensor throughout the lifetime of the sensor to ensure the sensor is not operating outside characteristics necessary to perform the desired testing. Again, this is common sense to one of ordinary skill in the art in the art of measuring and testing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the system of Turner to perform a second calibration on the laser inspection system with a new ablative layer at a time after the first calibration cycle in order to determine that the laser inspection system is still operating within the desired parameters necessary for the testing to be performed. Furthermore, Turner discloses at paragraph [0009] calibrating the laser inspection system, removing the calibration target, and then placing the materials to be inspected within the inspection field of the laser inspection system, therefore calibrating the laser inspection system at the location the laser inspection system is to be performed immediately prior to the use of the laser inspection system. This is clearly considered common sense within the art of laser inspection systems. Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.
With respect to claim 10, Turner discloses the claimed invention with the exception of specifically indicating the first calibration result being obtained at a first time before the laser inspection system evaluates one or more test structures, and the second calibration result being obtained at a second time after the laser inspection system evaluates the one or more test structures.
Turner discloses at paragraph [0009] calibrating the laser inspection system, removing the calibration target, and then placing the materials to be inspected within the inspection field of the laser inspection system, therefore calibrating the laser inspection system at the location the laser inspection system is to be performed immediately prior to the use of the laser inspection system. This is clearly considered common sense within the art of laser inspection systems.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the calibration system of Turner prior to every inspection to ensure the laser inspection system is operating properly as Turner discloses at paragraph [0009] that the laser inspection system must be calibrated and that calibration can be performed immediately prior to utilizing the laser inspection system to test an object. This would inherently result in the system performing a first calibration before testing one or more structures and then performing a second calibration after the testing of the first set of structures but before testing a second set of one or more structures to ensure the laser inspection system is operating properly before performing the second set of inspections. Again, this is common sense to one of ordinary skill in the art who recognized that the laser inspection system needs to be calibrated for the environment in which it is to be operated as disclosed by Turner to paragraph [0009].  Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.
With regards to claim 11, Turner discloses the claimed invention with the exception of specifically indicating that the first calibration result is obtained at a first time before the laser inspection system evaluates a first set of one or more test structures, and the second calibration result is obtained at a second time before the laser inspection system evaluates a second set of one or more test structures, said second time occurring after said first time.
Turner discloses at paragraph [0009] calibrating the laser inspection system, removing the calibration target, and then placing the materials to be inspected within the inspection field of the laser inspection system, therefore calibrating the laser inspection system at the location the laser inspection system is to be performed immediately prior to the use of the laser inspection system. This is clearly considered common sense within the art of laser inspection systems.
It is also well known throughout the art of measuring and testing that any sensor will change due to age, environmental conditions, or other mitigating factors which affect the operation of the sensor. Therefore, it is well known throughout the art of measuring and testing to perform calibration on a sensor throughout the lifetime of the sensor to ensure the sensor is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the calibration system of Turner prior to every inspection to ensure the laser inspection system is operating properly as Turner discloses at paragraph [0009] that the laser inspection system must be calibrated and that calibration can be performed immediately prior to utilizing the laser inspection system to test an object. This would inherently result in the system performing a first calibration before testing one or more structures and then performing a second calibration after the testing of the first set of structures but before testing a second set of one or more structures to ensure the laser inspection system is operating properly before performing the second set of inspections. Again, this is common sense to one of ordinary skill in the art who recognized that the laser inspection system needs to be calibrated for the environment in which it is to be operated as disclosed by Turner to paragraph [0009].  Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.
With regards to claim 15, Turner discloses a first surface motion sensor (illumination laser 220 with optical assembly 214, collection optics 226, optical processor 228 and interferometer 230) fixedly spaced from the first surface of the calibration panel by a first predetermined distance (fixed the same distance as the laser pulse source).
Turner the claimed invention with the exception of the surface motion sensor comprising the first surface motion sensor fixedly spaced from the second surface of the calibration panel and a second surface motion sensor proximate the first surface motion sensor and fixedly spaced from the second surface of the calibration panel by a second predetermined distance.
Sokol teaches at column 1 line 66 – column 2 line 16 that the surface motion sensor can observe changes in either the front surface or back surface while Figure 5 and column 5 lines 40-62 teach placing the surface motion sensor (interferometer 550)  on the back surface (second surface) at a fixed distance (inherent in the use of the interferometer disclosed) from the second surface by a predetermined distance or that the optical interferometer (550) may be incorporated into the inspection head 540. 
Furthermore, Sokol teaches at column 6 lines 4-12 that more than one surface motion detector can be utilized – including one or more off-axis EMAT sensors (method step 620 in Figure 6), an optical interferometer (method step 630 in Figure 6), or a combination of both together (steps (620) and (630) may be used interchangeably or together).
Turner to include the first surface motion sensor on the second surface of the calibration panel (multi-mode target) in combination with a second surface motion sensor on the second surface of the calibration panel as taught by Sokol as Sokol teaches that either surface can be monitored and one of ordinary skill in the art would recognize the advantages of utilizing a plurality of sensors to monitor the desired surface as disclosed by Sokol as the use of the multiple sensors would result in a faster test result as more surface of the calibration panel can be monitored, thus allowing for more of the panel to be tested with a single test.
With regards to claim 16, Turner discloses the claimed invention with the exception of the first surface motion sensor comprising a Velocity Interferometer System for Any Reflector (VISAR) and the second surface motion sensor comprises an Electro-Magnetic Acoustic Transducer (EMAT).
Furthermore, Sokol teaches at column 6 lines 4-12 that more than one surface motion detector can be utilized – including one or more off-axis EMAT sensors (method step 620 in Figure 6), an optical interferometer (method step 630 in Figure 6), or a combination of both together (steps (620) and (630) may be used interchangeably or together).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Turner to include both a VISAR and an EMAT to monitor the motion of the surface of the calibration panel as taught by Sokol as Sokol teaches the two systems are alternatives that can be used individually or together and one of ordinary skill in the art would recognize the advantages of utilizing a plurality of sensors to monitor the desired surface as disclosed by Sokol as the use of the multiple sensors would result in a faster test result as more surface of the calibration panel can be monitored, thus allowing for more of the panel to be tested with a single test.
With regards to claim 17, Turner discloses at paragraph [0044] that the calibration target (multi-mode panel) may be fabricated from the material for which the inspection system will be examining.
Turner discloses the claimed invention with the exception of the calibration panel specifically comprising an aluminum panel with thickness is less than 10 mm.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Turner to include a calibration panel made from aluminum with a thickness less than 10 mm as Turner clearly indicates matching the material of the calibration panel to the material which the inspection system will be examining and thus one of ordinary skill in the art would utilize an aluminum panel with thickness less than 10 mm if that was the material to be examined.
Turner) or by a material similar to that of the material to be inspected as such would provide the most accurate calibration of the laser inspection system with respect to the material to be tested. 
It has also been held by the courts that the use of routine experimentation to determine optimum ranges and the use of preferred materials is not a patentable invention. Therefore, the use of specific material and thickness for the calibration panel is not a patentable difference with the prior art. Please see In re Aller, 105 USPQ 233 (CCPA 1955), In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and In re Leshin, 125 USPQ 416 (CCPA 1960). 
With regards to claims 19 and 20, Turner discloses the calibration panel being portable in paragraphs [0008] – [0009] which indicates performing the calibration of the laser inspection system in a work zone.
Turner discloses the claimed invention with the exception of the 1) calibration panel and the surface motion sensor being co-located in a portable calibration structure, and the processing circuit being spaced from, but operatively connected to, the portable calibration structure or 2) the calibration panel, the surface motion sensor, and the processing circuit being co-located in a portable calibration structure.
It is known throughout the art of measuring and testing that providing a compact testing system by integrating individual testing components into a single housing or probe increases the flexibility of the testing system and ultimately improves signal strength and reliability. This is taught by Sokol at column 5 lines 1-5 and 56-62. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Turner to include the surface motion sensor and/or the processing circuit in the same housing as the calibration panel as such would allow for the complete portability of the calibration system as is clearly desired by Turner as indicated by Turner disclosing calibrating the laser inspection system in a work zone before beginning the inspection, One of ordinary skill in the art would recognize the advantages of integrating the individual components into a seamless single housing system to allow for ease use and movement of the system from one location to another. Furthermore, it has been held by the courts that to make something integral is not a patentable invention. Please see In re Larson, 144 USPQ 347 (CCPA 1965), In re Lockhart, 90 USPQ 214 (CCPA 1951), and Howard v. Detroit Stove Works, 150 U.S. 164 . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bossi et al (US 6,848,321 B2) discloses a bond strength measurement system using shock loads.
Sokol et al. (US 7,770,454 B2) discloses a laser system and method for non-destructive bond detection and evaluation.
Carson et al. (US 2010/0249570 A1) discloses a three-dimensional photoacoustic imager and methods for calibrating an imager.
Toller et al. (US 8,156,811 B2) discloses an apparatus and method for non-destructive testing.
May et al. (US 2015/0128717 A1) discloses an automated dynamic laser bond inspection system.
George et al. (US 2019/0331646 A1) discloses a system combining laser ablation with ultrasonic inspection of parts.
Safai (US 2020/0049665 A1) discloses a laser for a laser bond inspection system and the laser ultrasonic inspection system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855